Citation Nr: 1002958	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  99-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.   
 
2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active duty in Air Force from November 1984 
to April 1988.  He also had additional service in the Air 
Force Reserve, including verified periods of active duty from 
August 8, 1990 to August 31, 1990; October 29, 1990 to 
December 31, 1990; and January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision 
that, in pertinent part, denied service connection for 
headaches, to include as due to an undiagnosed illness, and 
for fatigue, to include as due to an undiagnosed illness.  
The Veteran provided testimony at a personal hearing at the 
RO in February 2000.  

In October 2006, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for headaches, to 
include as due to an undiagnosed illness, and entitlement to 
service connection for fatigue, to include as due to an 
undiagnosed illness, for further development.  


FINDINGS OF FACT

1.  The Veteran's headaches during service were acute and 
transitory and resolved without residual disability.  The 
Veteran's currently diagnosed headaches were not present 
during service or for years thereafter, and were not caused 
by any incident of service.  

2.  The Veteran does not currently have chronic fatigue 
syndrome.  The Veteran's fatigue is attributable to a 
diagnosis of sleep apnea, and is unrelated to his active 
service or to any incident therein.  


CONCLUSIONS OF LAW

1.  Headaches, to include as due to an undiagnosed illness, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R 3.303, 3.317 
(2009).  

2.  Fatigue, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R 3.303, 3.317 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in January 1998, a 
statement of the case in May 1999, a rating decision in March 
2000, a supplemental statement of the case in March 2000, 
correspondence in December 2001, correspondence in April 
2004, a supplemental statement of the case in February 2006, 
a supplemental statement of the case in June 2006, and 
correspondence in December 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an October 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

I.  Headaches

The Veteran contends that he has headaches that are related 
to his periods of service.  He specifically alleges that he 
has headaches due to an undiagnosed illness he incurred as a 
result of his service in the Persian Gulf War.  

The Veteran had active duty in Air Force from November 1984 
to April 1988.  He also had additional service in the Air 
Force Reserve, including a verified periods of active duty 
from August 8, 1990 to August 31, 1990; October 29, 1990 to 
December 31, 1990; and January 1991 to April 1991.  His 
available service personnel records indicate that he had 
service in Southwest Asia during the Persian Gulf War.  

The Veteran's service treatment records for his first period 
of active duty from November 1984 to April 1988 show that he 
was treated for headaches on one occasion.  A March 1987 
treatment entry noted that the Veteran reported that he had 
headaches on the left side especially after lifting.  He 
described the headaches as involving pressure.  He stated 
that aspirin relieved the pain, but not the pressure.  The 
assessment was rule out mild depression and pre-occupation 
with health.  An actual chronic headache disorder was not 
diagnosed during the Veteran's first period of service from 
November 1984 to April 1988.  

The available service treatment records for the Veteran's 
additional periods of service in the Air Force Reserve, 
including verified periods of active duty from August 8, 1990 
to August 31, 1990; October 29, 1990 to December 31, 1990; 
and January 1991 to April 1991, show that the Veteran was 
treated for headaches on two occasions.  An August 1990 
treatment entry noted that the Veteran complained of a 
migraine headache in the left temporal area.  It was reported 
that he rated the pain as a seven out of ten and that he 
complained of nausea.  The assessment was a migraine 
headache.  Another August 1990 entry, the next day, indicated 
that the Veteran was seen in the emergency room the previous 
night for a headache.  He stated that the headache had 
decreased with Demerol.  It was reported that the Veteran 
presently complained of increased nausea without vomiting, 
photophobia, visual changes, or focal numbness/weakness.  The 
impression was a headache with nausea.  An actual chronic 
headache disorder was not diagnosed during the Veteran's 
verified periods of active duty with the Air Force Reserve.  

The first post-service evidence of record of any possible 
headaches is in October 1993, more than two years after the 
Veteran's last verified period of active duty in April 1991.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

An October 1993 termination summary from Hackensack Medical 
Center noted an intake date of August 1992 with initial 
diagnoses of bipolar disorder, borderline personality 
disorder, and chronic headaches and back problems.  The final 
diagnoses were the same.  

An April 1996 VA treatment entry noted that the Veteran had 
complaints that included headaches in the left temple.  It 
was noted that the onset of the headaches was a year ago.  
The assessment included headaches secondary to tension.  

A January 1997 VA Persian Gulf examination report noted that 
the Veteran reported that he had headaches with an onset in 
August 1993.  The assessment did not refer to headaches.  A 
September 1997 VA general medical examination report 
indicated that the Veteran reported he had headaches with an 
onset in approximately 1992.  He described the headaches as 
pressure headaches associated with severe fatigue and nausea 
at times.  He stated that the headaches would last up to 
three to four days, but that he was able to function with the 
headaches.  The diagnoses did not include headaches.  

A February 1998 VA treatment entry noted that the Veteran 
complained of headaches.  He reported that he had suffered 
from the headaches since 1991 and his return from the Gulf 
War.  The impression included tension and vascular headaches.  

An August 1998 VA neurological examination report indicated 
that the Veteran reported that he was active and healthy 
while service in Desert Storm, but that when he returned to 
the United States in the spring of 1991, he began to 
experience multiple complaints including daily headaches.  
The Veteran reported that his headaches were of two types.  
He indicated that he had sharp bilateral temporal and retro-
orbital headaches which occurred multiple times each day with 
brief sharp stabbing pains.  He stated that his second type 
of headache usually occurred in the morning and it involved a 
pressure sensation in the occipital region that would build 
gradually throughout the day.  It was noted that the Veteran 
had no associated nausea, vomiting, or migrainous aura 
associated with his headaches.  As to an impression, the 
examiner indicated that he found no localizing information by 
history or examination to attribute the Veteran's 
constellation of symptoms to a known neurological disease 
process.  The examiner stated that the Veteran's diffuse 
symptoms appeared consistent with possible depression or 
chronic fatigue syndrome, but that he was unqualified to 
formally make such a diagnosis.  

An August 1998 VA psychiatric examination report indicated 
Axis III diagnoses including headaches.  

A May 2002 VA neurological examination report noted that the 
Veteran had been complaining about disorders, including 
headaches, since he was in the service in the Gulf War in 
1991.  The Veteran reported that his headaches were mostly in 
both frontal regions.  He stated that he sometimes felt 
pressure like a dull ache and that sometimes he had sharp 
pain.  It was noted that the Veteran's headaches could 
radiate to the parietal and occipital regions and that they 
could last from several hours to days.  The Veteran reported 
that he would have the headaches about two to three times a 
week and that he did not have nausea or vomiting.  He 
indicated that he would have blurred vision at times.  The 
diagnoses included chronic headache disorder (tension type).  

A January 2006 VA treatment entry indicated that the Veteran 
reported an extensive history of complaints.  The Veteran's 
listed complaints included headaches.  He reported that his 
complaints had been present since his return from the Persian 
Gulf in 1991.  

A June 2009 VA neurological examination report noted that the 
Veteran's claims file was not available at that time.  The 
Veteran gave a history of headache which started in 1992.  It 
was reported that the Veteran was discharged from the Air 
Force in 1991.  The Veteran indicated that his headaches were 
mostly in the back of his head and in the occipital region.  
He reported that he felt a pressure-like sensation that could 
last for at least an hour and then would spontaneously 
resolve.  The Veteran indicated that he would feel nauseous, 
but that he would not have vomiting.  He stated that he had 
photophobia and phonophobia and that most of the headaches 
occurred in the morning.  The Veteran indicated that he was 
told his headaches were related to his sleep apnea problems.  
It was noted that the Veteran also would have bifrontal 
headaches which were a migraine type with throbbing and sharp 
pain occurring a few times in a months that were also 
associated with photophobia and nausea.  

The diagnosis was migraine and tension headaches.  The 
examiner indicated that the Veteran reported that he noted 
the headaches in 1992, within a year of his discharge from 
the service.  It was noted that the Veteran mostly suffered 
from tension-type headaches which were moderately severe.  
The examiner stated that both the Veteran's migraine and 
tension headaches were moderately severe and recurrent from 
time to time.  The examiner commented that as the Veteran's 
claims file was not available, his headaches were most likely 
not documented in the service according to his statement and 
were documented in 1992, after he left the service.  The 
examiner stated that based on the Veteran's history, the 
headaches were most likely chronic migraine and tension-type 
headaches.  The examiner stated that he would like to review 
the Veteran's claims file for further documentation of the 
chronicity of his headaches during service.  

In a July 2009 addendum to the June 2009 VA neurological 
examination report, the examiner indicated that the Veteran's 
claims file was reviewed.  The examiner stated that the 
claims file indicated that the Veteran was seen during 
service for headaches which were bitemporal and throbbing, 
but not associated with nausea, vertigo, migraine aura, or 
visual symptoms.  The examiner indicated that the Veteran was 
treated for cold symptoms which were associated with the 
headaches at the time.  The examiner reported that a 1998 VA 
neurological examination report evaluated the Veteran for 
similar pressure headaches and gave an opinion that the 
headaches were not specific and most likely were depression 
and anxiety related to chronic fatigue syndrome.  The 
examiner remarked that the headaches the Veteran was 
presently complaining about were located in the occipital 
region and that such headache was not similar to the 
headaches he was complaining of in service.  The examiner 
stated that "migraine headaches were not documented in [the] 
service treatment records and profile, so it [was] less 
likely as not [the Veteran's] current migraine headaches 
[were] not related to the headaches he had in service."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that several treatment entries include 
reports from the Veteran that he suffered from headaches in 
1991 or immediately after his return from the Persian Gulf 
War.  For example, a September 1997 VA examination report 
noted that the Veteran had headaches with an onset in 
approximately 1992.  A February 1998 VA treatment entry 
indicated that the Veteran reported that he suffered from 
headaches since 1991 and his return from the Gulf War.  An 
August 1998 VA neurological examination report noted that the 
Veteran reported that when he returned from Desert Storm in 
1991, he began to experience daily headaches.  Additionally, 
a May 2002 VA neurological examination report indicated that 
the Veteran reported that he had headaches since he was in 
the service in the Gulf War in 1991 and he reported similar 
information pursuant to a January 2006 VA treatment entry.  
Further, at a June 2009 VA neurological examination, the 
Veteran reported that his headaches started in 1992.  The 
Board observes that all of these statements were nothing more 
than a recitation of the Veteran's belief or claimed history.  
As such, any repetition of these statements by a doctor 
reciting a reported medical history, are not probative in 
linking any present headaches with his periods of service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Additionally, the Board notes that in a July 2009 addendum to 
a June 2009 VA neurological examination report, the examiner 
noted that the Veteran's claims file had been reviewed.  The 
examiner stated that the claims file indicated that the 
Veteran was seen during service for headaches which were 
bitemporal and throbbing, but not associated with nausea, 
vertigo, migraine aura, or visual symptoms.  The examiner 
indicated that the Veteran was treated for cold symptoms 
which were associated with the headaches at the time.  The 
examiner reported that a 1998 VA neurological examination 
report evaluated the Veteran for similar pressure headaches 
and gave an opinion that the headaches were not specific and 
most likely were depression and anxiety related to chronic 
fatigue syndrome.  The examiner remarked that the headaches 
the Veteran was presently complaining about were located in 
the occipital region and that such headache was not similar 
to the headaches he was complaining of in service.  The 
examiner stated that "migraine headaches were not documented 
in [the] service treatment records and profile, so it [was] 
less likely as not [the Veteran's] current migraine headaches 
[were] not related to the headaches he had in service."  As 
the examiner reviewed the Veteran's claims file, the Board 
finds this opinion to be very probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board notes that the evidence as a whole provides no 
continuity of symptomatology of headaches since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Nor is any such disorder otherwise adequately 
medically linked to an incident of service.  There is no 
indication from a medical source that any headaches during 
the Veteran's period of service may be reasonably associated 
with his current headaches diagnosed years later.  The Board 
observes that a VA examiner, after a review of the Veteran's 
entire claims file, specifically indicated that "migraine 
headaches were not documented in [the] service treatment 
records and profile, so it [was] less likely as not [the 
Veteran's] current migraine headaches [were] not related to 
the headaches he had in service."  The medical evidence does 
not suggest that the Veteran's current headaches are related 
to his periods of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that his present headaches began years after his 
periods of service, without relationship to service.  

Additionally, the Board notes that migraine or tension 
headaches are diagnosed conditions and, therefore, the 
Persian Gulf War provisions do not apply.  

The Board has considered the Veteran's contentions.  As a 
layperson, however, he is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any headaches during service were acute and transitory 
and resolved without residual disability, and that the 
currently claimed headaches began years after the Veteran's 
periods of service and were not caused by any incident of 
service.  The Board concludes that the weight of the medical 
evidence is against any finding that headaches incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Fatigue

The Veteran contends that he suffers from fatigue that is 
related to his periods of service.  He specifically alleges 
that he has fatigue due to an undiagnosed illness he incurred 
as a result of his service in the Persian Gulf War.  

As noted above, the Veteran had active duty in Air Force from 
November 1984 to April 1988.  He also had additional service 
in the Air Force Reserve, including a verified periods of 
active duty from August 8, 1990 to August 31, 1990; October 
29, 1990 to December 31, 1990; and January 1991 to April 
1991.  His available service personnel records indicate that 
he had service in Southwest Asia during the Persian Gulf War.  

The service medical records for the Veteran's first period of 
active service from November 1984 to April 1998 show that he 
reported that he had fatigue on one occasion.  A January 1985 
treatment entry noted that the Veteran complained of 
earaches, a nervous feeling in his stomach and hands, and 
fatigue.  The assessment was an upper respiratory infection, 
strep, and pharyngitis.  

A February 1989 private treatment entry from Hackensack 
Medical Center noted that the Veteran complained of fatigue 
and being tired.  No diagnosis was provided at that time.  

The available service medical records for the Veteran's 
additional periods of service in the Air Force Reserve, 
including verified periods of active duty from August 8, 1990 
to August 31, 1990; October 29, 1990 to December 31, 1990; 
and January 1991 to April 1991, do not specifically show that 
the Veteran reported any problems with fatigue.  

A May 1991 VA treatment records, within a month after the 
Veteran's separation from service, indicated that he 
complained of fatigue and sinusitis.  The impression was a 
viral syndrome.  

Subsequent post-service private and VA treatment records, 
including VA examination reports, indicate that the Veteran 
was treated for various fatigue complaints on numerous 
occasions and was variously diagnosed with disorders such as 
fatigue, chronic fatigue syndrome, tiredness and rule out 
possible chronic fatigue syndrome, a chronic medical illness 
secondary to fatigue and flu-like syndrome, fatigue and 
tiredness, etc.  The Veteran was also diagnosed with sleep 
apnea on numerous occasions.  

In multiple medical reports, as well as VA examination 
reports, the Veteran indicated that his fatigue began either 
during or right after his service in the Persian Gulf War in 
1991.  

A September 2009 VA infectious, immune, and nutritional 
disabilities examination report noted that the Veteran's 
chart was reviewed fully.  It was reported that the Veteran 
had four years of active duty in the Air Force and four years 
in the Air Force Reserve.  The Veteran indicated that he 
first noted chronic fatigue when he was in school studying to 
become a nurse.  He stated that after leaving the service, he 
worked full time, took a fairly full load of courses for 
school, had an active social life, and did weekends with the 
Air Force Reserve.  He indicated that he also volunteered to 
drive an ambulance on his day off, which was a twenty-four 
hour shift, but hat he did not get called in to drive very 
often.  The Veteran stated that with such activity, he noted 
tiredness.  He indicated that a private doctor found all lab 
tests to be normal except that he had a positive titer to 
EBV.  The examiner remarked that, thus, the Veteran did not 
have an acute onset of his chronic fatigue.  

As to diagnoses, the examiner indicated that the Veteran was 
followed at the VA regularly for his PTSD and generalized 
anxiety and that his medications were helpful.  The examiner 
stated that the Veteran had sleep apnea, that he had it for 
years, and that it was helped by sleeping with his mask.  The 
examiner indicated that those two problems seemed to be the 
Veteran's overriding medical problems along with his chronic 
low back pain, which either was not mentioned or barely 
mentioned during the examination.  The examiner indicated 
that "[the Veteran] did not meet the criteria for chronic 
fatigue syndrome."  The examiner reported that the Veteran 
did have chronic headaches and that he had a known sleep 
disturbance due to sleep apnea and he had a known diagnosis 
of PTSD.  The examiner commented that "[the Veteran's] 
chronic conditions causing some of his chronic fatigue 
symptoms [were] sleep apnea, which [was] caused by his 
anatomy, and, thus, not due to time in the service."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that in multiple medical reports, as well 
as VA examination reports, the Veteran indicated that his 
fatigue began either during or right after his service in the 
Persian Gulf War in 1991.  The Board observes, however, that 
all of these statements were nothing more than a recitation 
of the Veteran's belief or claimed history.  As such, any 
repetition of these statements by a doctor reciting a 
reported medical history, are not probative in linking any 
present headaches with his periods of service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  

Additionally, the Board observes that there are treatment 
reports of records and VA examination reports that include 
diagnoses of chronic fatigue syndrome.  The Board notes, 
however, that there is no indication that the examiners 
reviewed the Veteran's claims file in providing those 
diagnoses.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  Given these circumstances, the Board 
finds that diagnoses of chronic fatigue syndrome have little 
probative value in this matter.  

The Board observes that the September 2009 VA infectious, 
immune, and nutritional disabilities examination report noted 
that the Veteran's chart was reviewed fully.  As to 
diagnoses, the examiner indicated that "[the Veteran] did 
not meet the criteria for chronic fatigue syndrome."  The 
examiner also commented that "[the Veteran's] chronic 
conditions causing some of his chronic fatigue symptoms 
[were] sleep apnea, which [was] caused by his anatomy, and, 
thus, not due to time in the service."  As the examiner 
reviewed the Veteran's entire claims file, the Board finds 
that his opinions are the most probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

Therefore, the Board finds that the Veteran does not have 
chronic fatigue syndrome.  Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 
F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of 
present disability for VA compensation purposes); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the 
evidence indicates no present diagnosis of chronic fatigue 
syndrome, and thus service connection for such disorder is 
not warranted.  

Additionally, the Board observes that because the fatigue 
symptoms have been attributed by the VA examiner to a known 
diagnosis of sleep apnea, the Board finds that the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Veteran has alleged that his claimed fatigue had its 
onset during his periods of service.  While he is competent 
to describe his symptoms, as a layperson, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

As the preponderance of the evidence is against a finding 
that the Veteran currently suffers from chronic fatigue 
syndrome and his fatigue symptoms are solely attributable to 
diagnosed sleep apnea which is not service-connected, his 
claim for service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.  

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


